UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1711


DAVID E. HENDERSON,

                  Plaintiff – Appellant,

             v.

HENRY PAULSON, Secretary of Treasury,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:08-cv-00556-TSE-JFA)


Submitted:    November 13, 2008            Decided:   November 18, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David E. Henderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David E. Henderson appeals the district court's order

dismissing without prejudice his claims seeking money damages

from       Defendant       for    allegedly    violating      the       Freedom    of

Information Act, 5 U.S.C. § 552 (2006), and the Privacy Act, 5

U.S.C. § 552a(g) (2006), and for failing to provide him his last

paycheck. *        We have reviewed the record and find no reversible

error.      Accordingly, we affirm the district court’s order.                    See

Henderson         v.   Paulson,    No.   1:08-cv-00556-TSE-JFA           (E.D.    Va.

June 2, 2008).         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before      the    court   and    argument    would   not   aid   the    decisional

process.

                                                                           AFFIRMED




       *
         Generally,   dismissals  without   prejudice  are   not
appealable.    Domino Sugar Corp. v. Sugar Workers Local Union
392, 10 F.3d 1064, 1066 (4th Cir. 1993).     A dismissal without
prejudice could be final, however, if no amendment to the
complaint could cure the defects in the plaintiff's case.    Id.
at 1066-67; see also Chao v. Rivendell Woods, Inc., 415 F.3d
342, 345 (4th Cir. 2005) (holdings that orders dismissing
actions without prejudice are appealable).     We find that the
district court's order is a final, appealable order because the
defects in Henderson’s complaint must be cured by something more
than an amendment to the complaint.



                                         2